Citation Nr: 0505225	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  94-21 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a 
gynecological disorder.


REPRESENTATION

Appellant represented by:  Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from March 1987 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The medical evidence of record provides a nexus to 
service of residuals of gynecological disorder.


CONCLUSION OF LAW

The criteria to establish a claim for service connection for 
residuals of gynecological disorder have been met.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (West 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything 


you've got pertaining to your claim(s)."  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
August 1993 rating decision, an October 1993 statement of the 
case (SOC), and a supplemental statement of the case (SSOC) 
dated in May 2004 that discussed the pertinent evidence, and 
the laws and regulations related to the claims on appeal.  
Moreover, these documents essentially notified her of the 
evidence needed by the veteran to prevail on her claims.  

In addition, in an August 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate her claims and 
offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what she could do to help with 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in August 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in October 1992.  
Thereafter, the RO issued a rating decision in August 1993.  
In August 2002, the RO provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate her claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit pertinent evidence pertaining to 
her claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in August 2002 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in May 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, a VA examination report, and an 
independent medical expert opinion.  The veteran has not 
identified any additional evidence pertinent to her claim, 
not already of record, and there are no additional records to 
obtain.  Moreover, as noted above, the veteran has been 
informed of the type of evidence necessary to substantiate 
her claim, as well as the respective responsibilities of 
himself and VA as it pertains to her claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws/Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

Analysis

The veteran claims she suffers from residuals of a 
gynecological disorder due to treatment she received during 
childbirth while in service.  The Board finds that the 
medical evidence of record warrants the granting of service 
connection for residuals of a gynecological disorder.

The veteran reported for a December 1992 VA general 
examination.  Subjective complaints included vaginal 
introital pain since the birth of her last child; pain with 
coitus; and intermittent pain.  Objective findings included a 
contraction deformity of the transverse peroneal muscle, in 
the distal portion, on the right side, probably due to 
scarring and tearing from childbirth or from the episiotomy 
she underwent in Italy.  Additionally, it was tender to the 
touch and at that point there was a very noticeable 
contraction ring.  

The veteran also reported for a May 2003 VA gynecological 
conditions and disorders of the breast examination.  The 
veteran's primary complaint was that since her delivery in 
Italy she has experienced persistent and chronic vaginal 
pain, particularly on the right side.  Physical examination 
revealed that the veteran was very tender on the right side 
just inside the introitus, along the lateral vaginal wall 
muscle, as well as external genitalia, just medially outside 
the introitus, on the right side.  The examiner's diagnosis 
was chronic right-sided vaginal pain, etiology uncertain at 
this time.  The examiner speculated that it might possibly 
due to a nerve injury secondary to childbirth.  

In order to clarify the matter as to the etiology of the 
veteran's residuals of a gynecological disorder, the Board 
requested an additional review of the claims folder in August 
2004.  The October 2004 VHA opinion asserted that pelvic 
floor and perineal injuries are common during childbirth, as 
is the use of an episiotomy.  Research has also shown that 
dyspareunia is also common following childbirth, at one to 
six months.  

The reviewer asserted that there are two issues surrounding 
the veteran's claim.  First, the circumstances of her 
delivery, the reviewer asserted that it was unclear whether 
the interpreter or the med tech was not present.  If the 
delivery was unattended by a med tech the veteran may well 
have sustained injuries due to an uncontrolled delivery.  If 
she was attended by an inexperienced med tech or could not 
communicate with the person providing her care; it is also 
likely that she may have sustained injuries.  "Childbirth 
injuries are, of course, common but if they are unrecognized 
or inadequately repaired, the likelihood of long-term 
problems with pain and sexual function are of course 
increased."  The reviewer also noted that there was a 
consensus amongst several providers that the veteran had 
scarring, as well as pain localized to her vagina; the pain 
was also stated to have neuropathic qualities.  

The final issue was whether the veteran's pain is a result of 
the care she received during childbirth; a result of 
childbirth, which is foreseeable, and not out of the 
ordinary; or an unusual circumstance.  The reviewer stated 
that there is a question as to whether she received care 
intrapartum or postpartum that might have prevented such an 
injury.  The reviewer concluded, "there is a high likelihood 
that the patient's pain and decreased sexual functioning are 
due to her childbirth injury.  There is also at least a 50 
percent likelihood that this may have been related to the 
care she received during labor and delivery."

In light of the aforementioned, particularly the October 2004 
VHA opinion, the Board finds that the probative value and 
weight of the totality of the evidence is in such balance as 
to require resolution of any doubt in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Consequently, the 
Board finds that the medical evidence of record warrants 
service connection for residuals of a gynecological disorder.


ORDER

Service connection for residuals of a gynecological disorder 
is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


